Title: From Benjamin Franklin to John Paul Jones, 6 December 1779
From: Franklin, Benjamin
To: Jones, John Paul


Sir,
Passy Decr. 6. 1779
As the Arrangements that M. Le Duc de la Vauguyon, Ambassador of the King in Holland, must make with the States General, for the free Departure from the Texel of the French and American Vessels assembled there, may require that the English Prisoners taken in Merchant Ships, and at present on board the Alliance, should be in the Disposition of the Ambassador, I do hereby desire and order, that the said Prisoners be sent on board the Pallas & the Vengeance whenever M. le Duc de la Vauguyon shall require it. With much Esteem & best wishes for your Prosperity I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble: Comm. Jones.
 Notation: From his Excellency Dr. Franklin Passy, Decem. 6th 1779—No. 22.